Opinion filed December 30, 2021




                                      In The

        Eleventh Court of Appeals
                                   __________

                              No. 11-21-00270-CV
                                  __________

                   VERNON WILLINGHAM, Appellant
                                         V.
                    PARAS RAMOLIA, M.D., Appellee

                    On Appeal from the 104th District Court
                            Taylor County, Texas
                        Trial Court Cause No. 28081-B


                     MEMORANDUM OPINION
      Appellant, Vernon Willingham, filed an untimely notice of appeal from a
dismissal order signed by the trial court on July 27, 2021. Upon docketing this
appeal, the clerk of this court wrote the parties and informed them that the notice of
appeal appeared to have been untimely filed. We requested that Appellant respond
and show grounds to continue the appeal. We also informed Appellant that this
appeal may be dismissed.
      Appellant responded by filing a motion for an extension of time in which to
file his notice of appeal. Appellant suggests in his motion that this court has
authority to utilize an available grace period. However, we have no such authority,
and Appellant has not shown any other grounds upon which this appeal may be
continued.
      The documents filed in this court reflect that on July 27, 2021, the trial court
signed an order of dismissal with prejudice and awarded attorney’s fees to Appellee,
Paras Ramolia, M.D. This is the final judgment from which Appellant attempts to
appeal.   Appellant timely filed a motion for new trial on August 23, 2021.
Appellant’s notice of appeal was therefore due to be filed on October 25, 2021—
ninety days after the July 27 order was signed. See TEX. R. APP. P. 4.1(a), 26.1(a).
Appellant’s notice of appeal was not filed until November 22, 2021. The notice of
appeal was therefore filed outside the fifteen-day extension period that is authorized
by the rules. See TEX. R. APP. P. 26.3.
      Absent a timely notice of appeal, this court is without jurisdiction to consider
an appeal. Wilkins v. Methodist Health Care Sys., 160 S.W.3d 559, 564 (Tex. 2005);
Garza v. Hibernia Nat’l Bank, 227 S.W.3d 233, 233–34 (Tex. App.—Houston [1st
Dist.] 2007, no pet.); see Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997)
(stating that, once the fifteen-day period for granting a motion for extension of time
has passed, a party can no longer invoke the appellate court’s jurisdiction). We note
that we are prohibited from suspending the rules “to alter the time for perfecting an
appeal in a civil case.” TEX. R. APP. P. 2. Because we are without jurisdiction, we
must dismiss the appeal. See TEX. R. APP. P. 42.3(a).
      Accordingly, Appellant’s motion for extension of time to file the notice of
appeal is denied, and this appeal is dismissed for want of jurisdiction.


December 30, 2021                                          PER CURIAM
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.

                                          2